ICJ_020_ElectriciteBeyrouth_FRA_LBN_1953-10-20_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA SOCIETE
« ÉLECTRICITÉ DE BEYROUTH »

(FRANCE c. LIBAN)

ORDONNANCE DU 20 OCTOBRE 1953

1953

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

“ELECTRICITE DE BEYROUTH”
COMPANY CASE

(FRANCE v. LEBANON)

ORDER OF OCTOBER 20th, 1953

SOCIÉTÉ D'ÉDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire de la Société « Électricité de Beyrouth »,
Ordonnance du 20 octobre 1953: C.I. J. Recueil 1953, p. 41.»

This Order should be cited as follows :

“Électricité de Beyrouth’ Company case,
Order of October 20th, 1953: I.C.J. Reports 1953, p. 41.”

 

Ne de vente: 108
Sales number

 

 

 
41

COUR INTERNATIONALE DE JUSTICE

Le 20 octobre ANNEE 1953

Rôle général
n° 20
20 octobre 1953

AFFAIRE DE LA SOCIETE
« ELECTRICITE DE BEYROUTH »

(FRANCE c. LIBAN)

ORDONNANCE

 

La Cour internationale de Justice,
vu les articles 40 et 48 du Statut de la Cour,

vu les articles 32 et 37 du Régiement de la Cour ;

Rend l'ordonnance suivante :

Considérant que, le 14 août 1953, le chargé d’affaires ad interim
de Franee à La Haye a déposé au Greffe une requête introduisant
devant la Cour contre la République du Liban une instance relative
à un différend entre le Gouvernement français ct le Gouvernement
libanais concernant diverses concessions pour Vexploitation de
services publics au Liban, octroyées par ce dernier Gouvernement
à la société « Électricité de Beyrouth »,

Considérant qu’en vue d'établir la compétence de la Cour, la
requête mentionne l’article 23 d’un accord conclu le 24 janvier 1948
entre le Gouvernement français et le Gouvernement libanais,

Considérant, en outre, que la requête contient Vindication de
l'objet de la demande et un exposé succinct des faits et motifs par
lesquels la demande est prétendue justifiée,

Considérant que, dans ces conditions, la requête satisfait aux
conditions de forme posées par le Règlement,

Considérant que, par lettre du 14 août 1953, le chargé d’affaires
ad interim de France à La Haye a notifié la désignation de M. André

4
42 (ÉLECTRICITÉ DE BEY ROUTH » (ORDONN. DU 20 X 53)
Gros, jurisconsulte du ministère des Affaires étrangères, comme
agent du Gouvernement français,

Considérant que, par télégramme daté du 23 septembre 1053,
le ministre des Affaires étrangères du Gouvernement libanais a
notifié la désignation de M. Émile Tyan, professeur, comme agent
de ce Gouvernement ;

La Cour,

Après s'être renseignée auprès des Parties sur les questions de
procédure et avoir pris leurs propositions en considération,

Fixe comme suit la date d'expiration des délais pour le dépôt
par les Parties desdites pièces :

pour le mémoire du Gouvernement de la République française :
I8 janvier 1954;

pour le contre-mémoire du Gouvernement de la République
libanaise : 28 avril 1954;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, 4 La Haye, le vingt octobre mil neuf cent cin-
quante-trois, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment aux Gouvernements de la République frangaise et de la
République libanaise.

Le Président,
(Signé) ARNOLD D. McNair.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
